Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 21-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (2015/0208762) in view of Prud’Homme (2007/0092432).
           Reinhardt shows footwear comprising a sole having a layer formed from a first polymer composition (340, see paragraph [0070] and/or see element 10 which contains graphene see paragraph [0048] in figure 13) and an upper (326 see paragraph [0069]), a toe cap (see figure 12 at 336) comprising a second polymer comprising graphene (see paragraphs [0048] and [0069]-[0070]), and eyelets (shown in figures 11 and 12.  It is noted that material 10 comprises a graphene-containing polymer composition/sheets/layer (10 and see paragraph [0048] line 14 which states that the fibers 14, 16, and 18 used in the material 10 is graphene) and in paragraph [0051] discusses the fibers being coated by a polymer resin or layers 12 and/or 20 are polymer layers of the composition sheets (10) substantially as claimed except for the exact graphene.  Prud’Homme teaches graphene has a surface area of 300-2600 m2/g (see abstract) and which comprises an X-ray pattern as claimed (see applicants’ specification paragraph [0015]).  It would have been obvious to use graphene with a surface area above 100 and 
     In reference to claim 4, the upper of Reinhardt comprises a third polymer composition having graphene sheets (330, 334, and/or 10 shown in figures 11 and 12 and discussed in paragraphs [0069] and [0070]).
     In reference to claims 5 and 23, the upper and the sole layer together form a single continuous unit, i.e. a shoe as shown in the figures.
     In reference to claims 6 and 26, Reinhardt specifically states the graphene polymer layer has a tensile strength above 50psi, see chart on page 4 of Reinhardt. (It is noted that 50psi = 34.47 N/cm2). Reinhardt states the Tensile strength of the graphene polymer layer has a tensile strength of 148M/cm, 113 N/cm, 156 N/cm and/or 135 N/cm, all of which are above 34.47N/cm.
Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 3-6, 8, 21-23, and 26 above, and further in view of Kirk (2015/0052778).
     Reinhardt ‘762 as modified above shows footwear and method of making footwear substantially as claimed except for providing cleats on the footwear.  Kirk teaches providing cleats (320) on an outsole in a shoe which has portions made from graphene.  It would have been obvious to provide cleats as taught by Kirk in the footwear and method of Reinhardt ‘762 to increase traction during sports.
Allowable Subject Matter
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732